Citation Nr: 1646441	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  14-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current low back disorder did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  Lumbar arthritis did not manifest within the one year presumptive period.

2. The Veteran's current headaches did not manifest in service or for many years thereafter, and are unrelated to any headaches incurred in service and active duty.  Migraines did not manifest within the one year presumptive period or thereafter.




CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. The criteria for establishing entitlement to service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records relating to the issues decided herein have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis and organic diseases of the nervous system such as migraines, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis or migraines is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Low Back

The Veteran in this case contends that a minor low back strain he allegedly suffered during boot camp escalated over time into his current low back disabilities.  An April 2012 VA examination shows that the Veteran has current diagnoses of lumbar spondylosis, lumbar disc degeneration and arthritis.  He has therefore met the current disability requirement.  The dispositive issue is whether any current low back disability is related to service.  There is one opinion on this matter.

In April 2012, a VA physician opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that any current low back disorder was caused by or incurred in service.  She observed that while he was seen in service on November 25, 1971 for back pain, his back had improved by a follow up visit.  While service treatment records show another notation of back pain, this occurred in the context of being treated for venereal disease and was therefore secondary, not primary back pain.  She noted that it was not medically possible for a minor back strain to cause degenerative disc disease 40 years later because studies have shown that minor trauma does not cause either serious chronic low back pain and disability or new MRI findings.  Usually the precise cause of back pain cannot be identified but because pain and degeneration coexist the pain is usually attributed to the degenerative changes; however, the scientific literature does not conclusively point to even work activities as a major source of low back pain.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Service treatment records show no defects upon entrance and while there were complaints of low back pain in November 1975, the pain was subsequently noted to have responded well to heat treatment.  The only other notation of back pain occurred when the Veteran was being treated for gonorrhea and he reported back pain upon urination.  An August 1975 separation examination notes a normal spine.

Although in March 2013 the Veteran claimed that his back pain resulted from lifting heavy objects in service and that he had experienced back pain ever since then, VA treatment records appearing in Virtual VA reveal that in June 2004, the Veteran reported having developed back pain over the previous two days after lifting heavy items at home and that he had never experienced similar symptoms in the past.  A January 2006 VA treatment record indicates that the Veteran reported experiencing low back pain for more than one year, with gradual onset.  He denied trauma but noted a history of muscle spasm 12 years ago status-post pushing a car.  Significantly, while the etiology and onset of the back pain in each of these cases differs, in neither case was the back pain attributed to service.

Hence, as the April 2012 opinion was provided by a VA physician and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  There is no contrary opinion.

To the extent the Veteran has offered his opinion that his low back disorder is related to service, his statements regarding the cause of his low back condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back condition was caused are not competent evidence as to a nexus.  

The competent and most probative evidence of record is the VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for her conclusion, and added the weight of medical knowledge which adds to the probative value.  

In sum, the most probative evidence of record shows that the current low back disorder did not have its onset during service or for many years thereafter and lumbar arthritis did not manifest within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that lumbar arthritis existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Headaches 

Regarding headaches, the Veteran contends that they began in boot camp as a result of the stress of training and living aboard a ship.  At an October 2012 VA examination, the Veteran reported experiencing recurrent bitemple dull pain several times a week in the morning for the past several years.  The headaches would usually resolve in 30 minutes after taking a couple of aspirin.  The Veteran denied experiencing associated nausea, vomiting, light/noise sensitivity or any other neurological symptoms.  He further reported that he experienced poor sleep in part as a result alcohol dependence.  The Veteran is competent to report experiencing headaches and to this extent has met the current disability requirement.

Regarding whether there is any relationship between the Veteran's current headaches and service, the October 2012 VA examiner opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that the Veteran's current headaches were caused by or incurred in service.  The examiner noted that although the Veteran had been seen a few times in service for headaches, they were mostly associated with sinus/nasal congestion and other symptoms of upper respiratory infections.  While a July 1974 service treatment record shows that the Veteran reported left-sided pain every hour for two days and was subsequently diagnosed with vascular headaches, post-service treatment records are negative for ongoing treatment for headaches.  Further, because VA treatment records show obstructive sleep apnea, intolerance to CPAP, and alcohol dependence in early remission, the examiner opined that his current description of morning headaches was more consistent with headaches syndrome related to untreated obstructive sleep apnea.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Indeed, service treatment records show no defects upon entrance and that while there were a few complaints of headaches, many appeared in the context of chest congestion, sinus problems or other upper respiratory infections.  While there is a July 1974 diagnosis of vascular headaches, at the August 1975 separation examination, normal vascular and neurological systems were noted.

Although in March 2013 the Veteran disputed the examiner's finding that he had sleep apnea, Virtual VA shows a January 2012 VA treatment record reporting a prior diagnosis of sleep apnea with intolerable CPAP and a March 2013 VA treatment record shows an assessment of sleep apnea with a plan to do a sleep study and to lose weight.

Hence, as the October 2012 opinion was provided by a VA physician and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Maxson, 230 F.3d 1330.  There is no contrary opinion.

To the extent the Veteran has offered his opinion that his headaches are related to service, the Board finds that the medical opinion is more probative.  The examiner considered all the evidence of record, provided a thorough rationale for the conclusion, and added the weight of medical knowledge which adds to the probative value.

In sum, the most probative evidence of record shows that the current headaches did not have their onset during service or for many years thereafter.  The Board also observes that there is no evidence to show that migraines existed, were "noted" in service, or that the Veteran currently has migraines.  See 38 C.F.R. §§  3.309(a); 3.303(b).

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for headaches is denied.


REMAND

Regarding PTSD, the Veteran contends that this resulted from an incident where his crew almost had to abandon a naval ship when it was in the middle of the Pacific Ocean.  He claims that the experience caused a deep fear of drowning, recurrent nightmares and alcohol abuse.

Initially, the Board notes that VA treatment records show diagnoses of depression and anxiety.  Accordingly, the Board will characterize this claim more broadly as entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In September 2012, the RO issued a formal finding that there was insufficient information to send to the U.S. Army and Joint Services Records Research Center to corroborate the claimed stressor.  A January 2013 report of general information indicates that although the Veteran had submitted statements describing the stressor, he was unable to provide a specific date range for that event.  He requested that the claim be adjudicated based on the currently available information but noted that if he could identify the specific date range he would submit that information.  In a March 2013 statement, the Veteran identified the event as having taken place in May 1975 and personnel records show that the Veteran was aboard the U.S.S. Prairie at that time.  No attempt has been made to corroborate the stressor based on this new information.

In addition, while a statement of the case indicated that the claim for PTSD had been denied at least in part on the basis that the Veteran had only "subclinical PTSD" and therefore "no confirmed diagnosis of this diagnosis," a September 2015 VA treatment record shows a problem list including PTSD and in August 2016 the Veteran submitted a letter from a VA nurse summarizing his mental health treatment for PTSD from the VA Mission Valley Outpatient Clinic where he had been receiving treatment since at least October 2014.  In April 2015, the Veteran reported that he had been attending a PTSD study at the VA Medical Center in La Jolla and which would continue for the next three months.  While treatment records from the VA San Diego Healthcare System were most recently associated with the claims file in September 2015, to the extent there are any outstanding records pertinent to the claim for PTSD, those should be associated with the claims file.

As to a respiratory disorder, the Veteran contends that his work as a stock clerk on naval ships exposed him to asbestos which ultimately resulted in his current respiratory problems.

A review of the Veteran's DD-214 shows that he served in the Navy and had more than three years of sea service as a stock clerk.  His primary military occupational specialty code "SK" is associated with asbestos exposure, albeit at a minimal level. M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.c.  Service treatment records show a number of upper respiratory infections.

In October 2012, a VA examiner opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that a respiratory disorder was related to service in large part because "[the Veteran] does not have a pulmonary (respiratory) diagnosis based on his history, physical examination, and unremarkable chest x-rays and pulmonary function tests."  Significantly, however, in an October 2013 letter, Dr. James Creek noted that the Veteran had developed respiratory illness including chronic bronchitis and chronic obstructive pulmonary disease, as well as possible pulmonary hypertension.  September 2015 VA treatment records show a problem list which includes bronchiolitis.  Accordingly, the Board finds that an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records associated with the VA San Diego Healthcare System dated after September 2015 that are pertinent to the claims for a respiratory disorder and an acquired psychiatric disorder, to include PTSD, anxiety and depression.

2. Undertake all appropriate action to verify the existence of the claimed stressor relating to a May 1975 incident where the U.S.S. Prairie nearly had to be abandoned while out at sea.  If the stressor cannot be verified, another formal finding should be made.

3. Forward the entire claims file in electronic records to the examiner who prepared the October 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first identify all current respiratory disorders.  Then, as to any such disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service, to include whether it is at least as likely as not that any disorder was caused by asbestos exposure.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

4. Schedule the Veteran for a psychiatric examination.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. 

The examiner should first identify all current psychiatric disorders.  Then, as to any such disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

5. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


